Citation Nr: 0209204	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active service with the New Philippine Scouts 
during the period from July 26, 1946, to April 5, 1947.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Manila, 
Philippines.

In November 2000 the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in March 2002, the Court vacated the 
Board's decision and remanded the case for readjudication in 
light of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The case is 
now again before the Board pursuant to the Court's remand.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate her 
claim.

2. The veteran died on December [redacted], 1968; at the time of 
death, service connection had not been established for any 
disability.

3. According to a Certificate of Death dated in March 1969, 
the cause of the veteran's death was a cerebral 
hemorrhage/ruptured aneurysm; other Certificates of Death 
received in October 1998 list the immediate cause of the 
veteran's death as a cerebral hemorrhage, due to, or with 
an antecedent cause of, a "mental disorder."

4. The veteran did not die as a result of a disease or injury 
incurred in or aggravated by active military service, nor 
did a service-connected disability cause or contribute 
substantially or materially to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The Board has reviewed the facts of this case in light of the 
VCAA and the implementing regulations.  The Board is 
satisfied that VA has made all reasonable efforts to assist 
the appellant in the development of her claim and has 
notified her of the information and evidence necessary to 
substantiate her claim.

With regard to VA's duty to notify, the Board concludes that 
the discussions in the RO's June 1998 rating decision; the 
April 1999 Statement of the Case; the Board's November 2000 
decision; and other letters sent to the appellant have 
informed her adequately of the information and evidence 
needed to substantiate her claim and the applicable 
regulations.

With regard to VA's duty to assist, the Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  There is no indication that any 
outstanding records exist which could support the appellant's 
claim.

Factual Background.  Service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a cardiovascular disorder, including a cerebral 
hemorrhage or aneurysm, or any mental disability.  At the 
time of the veteran's service separation examination in March 
1947, his cardiovascular system was within normal limits, as 
was a psychiatric evaluation.  No pertinent diagnoses were 
noted.

Various records of the Philippine Records Management and 
Archives Office dated in February 1994 are to the effect that 
certain inpatient and outpatient medical records, which had 
been damaged by water and termites, were authorized to be 
destroyed.

In a joint affidavit of August 1997, two of the veteran's 
former associates wrote that, following the veteran's 
separation from service, he was "not examined about his 
mental deficiency, or interrogate[d] [regarding] his physical 
strength."  Additionally noted was that, "after a few weeks 
we found out everytime he heard sound like explosion, because 
of fear, he had mental defect and torture, he used to run or 
jump suddenly anywhere he is."  According to the veteran's 
associates, "because of his present illness due to mental 
disorder, and torment, suffered by him in his service in the 
Army, while riding on a service jeep FY, then heard an 
explosion which caused him to jump over, he died instantly."  
The veteran's associates further testified that they were 
riding "together during the incidents that caused hemorrhage 
on the brain, that caused his immediate death."

In September 1997, the appellant's claim for service 
connection for the cause of the veteran's death was received.

In correspondence of December [redacted], 1968, received by the RO in 
September 1997, one of the veteran's private physicians wrote 
that he was referring the veteran for "emergency 
neurosurgical treatment," inasmuch as he believed the 
veteran had "a ruptured aneurysm."

Correspondence from another of the veteran's private 
physicians dated December [redacted], 1968, and likewise received by 
the RO in September 1997, requested that the veteran be 
"accommodated," inasmuch as he was "a brain case."

According to a Certificate of Death dated in March 1969, the 
veteran died on December [redacted], 1968, as a result of a cerebral 
hemorrhage/ruptured aneurysm.

In correspondence of early December 1997, a private physician 
wrote that he had treated the veteran on December [redacted], 1968, 
for a "cerebral hemorrhage and ruptured cerebral aneurysm."  
The physician further commented that the veteran had "a 
history of psychiatric ailment as a result of his last duty 
in the U. S. Army . . . (and that) he heard a firecracker 
sound, and jumped from an open jeep, and hit the pavement."  
According to the veteran's physician, he (the veteran) 
"became unconscious and died thereafter."

In a letters dated in February 1998, the RO requested two of 
the private physicians who had reportedly treated the veteran 
to provide "original treatment records pertaining to the 
care that was rendered (to the veteran), including any 
laboratory reports, X-rays, or other documentation associated 
with (the veteran's) treatment."

In response to the aforementioned request, one of the 
physicians, in correspondence of early September 1998, stated 
that he was "sorry" to inform the RO that the diagnosis on 
the veteran's death certificate was based on "clinical 
evaluation," inasmuch as, at the time of the veteran's 
death, there were unavailable "sophisticated diagnostic 
instruments to arrive at such diagnosis."

In a certified, but unsigned copy of a Certificate of Death 
received in October 1998, the veteran was reported to have 
died on December [redacted], 1968.  According to the Certificate of 
Death, the cause of the veteran's death was cerebral 
hemorrhage, due to a "mental disorder."

In an additional certified, but unsigned, Certificate of 
Death, received in October 1998, the veteran was once again 
reported to have died on December [redacted], 1968.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was a cerebral hemorrhage, with an antecedent cause of 
a "mental disorder."

Analysis.  The appellant (the widow of the veteran) seeks 
entitlement to service connection for the cause of the 
veteran's death.  In pertinent part, it is argued that an 
"unstable mental condition" which had its origin during the 
veteran's period of active service caused the irrational 
behavior (jumping from a jeep) which ultimately resulted in 
his death.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  Moreover, where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and cardiovascular 
disease and/or a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even if there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  There are primary causes of death which, by their 
very nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it will not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, of itself, of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the present case, and as noted above, service medical 
records are negative for any evidence whatsoever of 
cardiovascular disease or a psychiatric disorder.  The 
earliest clinical indication of the presence of either of 
those disabilities is revealed by a death certificate dated 
in March 1969, more than 20 years following the veteran's 
discharge from service, listing the cause of the veteran's 
death as a cerebral hemorrhage/ruptured aneurysm.  
Conspicuously absent from the death certificate is any 
mention of a "mental disorder" having played any part in 
the veteran's death.

According to a joint affidavit executed by two of the 
veteran's former associates, the leap from a moving jeep 
which ultimately led to the veteran's death was the result of 
"illness due to mental disorder and torment suffered by (the 
veteran) in his service in the Army."  However, as noted 
above, service medical records are entirely negative for any 
evidence whatsoever of mental illness.  Moreover, the 
affidavit in question was executed in October 1997, 50 years 
following the veteran's discharge from service, and almost 30 
years following his death.  Of some significance is the fact 
that, during the course of the aforementioned affidavit, the 
veteran's associates did not claim to have served with the 
veteran during his period of active military service.

Turning to the "alternative" certificates of death, 
received by the RO in October 1998, the Board notes that both 
of these "certificates" consist of so-called certified 
copies, and neither is signed.  Moreover, on one of these 
"certificates," the style of type used to insert the entry 
"cerebral hemorrhage" is clearly different from that 
utilized for the entry of "mental disorder."  While in 
correspondence of early December 1997, the veteran's private 
physician wrote that he (the veteran) had a history of 
"psychiatric ailment" as a result of his duty in the United 
States Army, there is no indication that the veteran's 
physician had any access whatsoever to the veteran's service 
records.  Nor does he claim to have ever treated the veteran 
for a psychiatric disorder, stating only that he was involved 
in the veteran's treatment at the time of his death in late 
December 1968 as a result of a cerebral hemorrhage/ruptured 
cerebral aneurysm.

The Board acknowledges that, based on the evidence of record, 
certain inpatient and outpatient treatment records which had 
been damaged by water and termites were, in February 1994, 
destroyed under authorization of the Philippine Records 
Management and Archives Office.  However, there is no 
indication that such records pertained in any way to the 
veteran.  Moreover, when requested to provide records around 
or about the time of the veteran's death, the veteran's 
private physician responded that the diagnosis on the 
veteran's death certificate was based solely on "clinical 
evaluation," inasmuch as, during the period in question, 
"sophisticated diagnostic instruments" were not available.

Based on the aforementioned, the Board is compelled to 
conclude that the weight of the evidence is against the 
appellant's claim.  More specifically, the majority of the 
evidence currently on file is to the effect that the 
veteran's death in late December 1968 was the result of a 
cerebral hemorrhage/ruptured aneurysm which was in no way 
related to the veteran's active service.  Even assuming, for 
the sake of argument, that a "mental deficiency" of some 
kind played a part in the actions which led to the veteran's 
death, there is no indication that such "mental illness" 
had its origin during the veteran's active service.  The 
statements of the veteran's private physician many years 
following the veteran's discharge to the effect that the 
veteran "had a history of psychiatric ailment" which was 
the result of his service in the United States Army is 
completely unsubstantiated by the clinical evidence presently 
of record, and, as such, purely speculative.  Accordingly, 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death must fail.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

